Lipscomb, J.
In this case the 1st, 2d, 3d, and 6th errors assigned are to ■admissibility of evidence on the trial. It is a sufficient answer to say that no objection was taken in the court below to the admissibility of the evidence, and it cannot now be heard.
The fourth assignment is, that the court erred in refusing the defendant’s ■motion in the court below for a new trial.
This court is not prepared to say that the verdict was contrary to the evidence ; on the contrary, it seems to be well sustained by it. The judgment is Affirmed, with ten per cent, damages for delay.
Affirmed with damages.